Citation Nr: 0731612	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  00-15 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's right tibial and fibular fracture residuals with 
Muscle Group XI injury, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's right lower extremity shortening, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to a compensable disability evaluation for 
the veteran's right lower leg scar residuals for the period 
prior to August 30, 2002.  

4.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's right lower leg scar residuals for 
the period on and after August 30, 2002.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from May 1966 to February 
1969.  
 
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Chicago, Regional Office (RO) which, in pertinent part, 
established service connection for right mandibular fracture 
residuals; assigned a noncompensable evaluation for that 
disability; effectuated the award as of February 28, 1969; 
and denied increased evaluations for both the veteran's right 
tibial and fibular fracture residuals with Muscle Group XI 
injury and leg shortening and his right lower leg scar 
residuals.  In June 2001, the Board remanded the veteran's 
claims to the RO for additional action.  

In February 2003, the Board remanded the veteran's claims to 
the RO so that the veteran could be scheduled for a hearing 
before a Veterans Law Judge sitting at the RO.  In July 2003, 
the Board remanded the veteran's claims to the RO for 
additional action.  

In May 2005, the RO increased the evaluation for the 
veteran's right mandibular fracture residuals from 
noncompensable to 10 percent; recharacterized his right 
tibial and fibular fracture residuals as right tibial and 
fibular fracture residuals with Muscle Group XI injury 
evaluated as 20 percent and right lower extremity shortening 
evaluated as 10 percent disabling; effectuated those awards 
as of July 16, 2001; increased the evaluation for his right 
lower leg scar residuals from noncompensable to 10 percent; 
and effectuated that award as of August 30, 2002.  In 
February 2006, the veteran's accredited representative 
withdrew the veteran's appeal from the initial evaluation 
assigned for his right mandibular fracture residuals.  In May 
2006, the Board remanded the veteran's claims to the RO for 
additional action.  
In November 2006, the RO increased the evaluation for the 
veteran's right lower leg scar residuals from 10 percent to 
20 percent and effectuated the award as of August 20, 2002.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In his August 2007 Informal Hearing Presentation, the 
accredited representative advances that the RO's September 
30, 1969, rating decision was clearly and unmistakably 
erroneous in assigning a 10 percent evaluation for the 
veteran's right tibial and fibula fracture residuals.  The 
accredited representative asserts that the issue is 
inextricably intertwined with the certified issues of the 
veteran's entitlement to increased evaluations for his right 
tibial and fibular fracture residuals with Muscle Group XI 
injury, right lower extremity shortening, and right lower leg 
scar residuals and requests that the veteran's claims be 
remanded to the RO for consideration of the intertwined 
issue.  

The Board's May 2006 Remand noted that:

In the Statement of Accredited 
Representative dated in May 2005 and the 
Informal Hearing Presentation of April 
2006, the veteran's representative has 
raised the issue of whether there was 
clear and unmistakable error in assigning 
only a 10 percent rating for residuals of 
right tibia/fibula fracture in a 
September 1969 rating determination.  
This matter is not properly before the 
Board for appellate review and is 
referred to the RO for further 
consideration.  

The Board observes that the RO apparently took no action on 
the Board's referral.  In reviewing a similar factual 
scenario, the United States Court of Appeals for Veterans 
Claims (Court) held that:

Although conceding that remand is 
warranted for adjudication of the CUE 
claim, the Secretary asserts that the 
Court should affirm the Board's denial, 
on the basis of the veteran's current 
symptomatology, of an increase in his 
current 30% rating.  However, for the 
reasons explained below, the Court holds 
that the increased-rating claim based on 
current symptomatology is inextricably 
intertwined with the CUE claim to the 
extent that the former involves a claim 
for an increase to a 50% rating and that, 
therefore, the former claim must be 
remanded for adjudication with the 
latter.  Johnson v. Brown, 4 Vet. App. 
508, 512.  (1993).  

In light of the above authority, the Board finds that the 
issue of whether the September 30, 1969, RO decision 
establishing service connection for right tibial and fibular 
fracture residuals evaluated as 10 percent disabling was 
clearly and unmistakably erroneous is inextricably 
intertwined with the certified issues of the veteran's 
entitlement to increased evaluations for his right tibial and 
fibular fracture residuals with Muscle Group XI injury and 
right lower extremity shortening; a compensable evaluation 
for his right lower leg scar residuals for the period prior 
to August 30, 2002; and an evaluation in excess of 20 percent 
for his right lower leg scar residuals for the period on and 
after August 30, 2002.  Harris v. Derwinski, 1 Vet. App. 180 
(1991); Johnson v. Brown, 4 Vet. App. 508, 512.  (1993).  The 
fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed by the RO in the 
first instance.  

Accordingly, this case is REMANDED for the following action:  

1.  Adjudicate the issue of whether the 
September 30, 1969, RO decision 
establishing service connection for right 
tibial and fibular fracture residuals 
evaluated as 10 percent disabling was 
clearly and unmistakably erroneous.  The 
veteran should be informed in writing of 
the resulting decision and his associated 
appellate rights.  The issue is not on 
appeal unless there is a notice of 
disagreement and a substantive appeal as 
to the issue.  

2.  Then readjudicate the issues of 
increased evaluations for the veteran's 
right tibial and fibular fracture 
residuals with Muscle Group XI injury and 
his right lower extremity shortening; a 
compensable evaluation for his right 
lower leg scar residuals for the period 
prior to August 30, 2002; and an 
evaluation in excess of 20 percent for 
his right lower leg scar residuals for 
the period on and after August 30, 2002.  
If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
and his accredited representative should 
be given the opportunity to respond to 
the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

